Citation Nr: 0930293	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-27 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cholangiocarcinoma, 
claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from June 
1970, until December 1971.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a July 2003 decision rendered by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant is a Vietnam veteran and is presumed to 
have been exposed to herbicides during his tour.

2.  The veteran was diagnosed with cholangiocarcinoma in May 
2002.

3.  This condition was not present nor reported during active 
service or during a one year period following release from 
active duty.  

4.  This condition does not trigger a presumption of service 
connection based on exposure to herbicides used in Vietnam.   


CONCLUSION OF LAW

Cholangiocarcinoma was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently suffers from cholangiocarcinoma as a result of his 
active Army service.  

The veteran's original claim for service connection for 
cholangiocarcinoma was filed on May 6, 2003.  In a July 2003 
rating decision, the claim was denied on the basis that the 
veteran had not exhibited this condition during service, 
within a one year period after service.  In addition, the 
veteran was advised that cholangiocarcinoma is not the 
subject of the presumption of service connection based on 
exposure to herbicides used in Vietnam pursuant to 38 C.F.R. 
§ 3.309(e).  

I.  Duty to Notify and Assist

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.   
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2003 letter 
from the RO to the veteran that was issued prior to the 
challenged July 2003 rating decision.  The May 2003 VCAA 
letter advised the veteran of the type of evidence necessary 
to substantiate his claim as well as an explanation of what 
evidence the VA would attempt to obtain on his behalf and 
what evidence he should provide.  Finally, he was advised 
that he would be scheduled for an appointment at the nearest 
VA medical facility in order that a current examination could 
be conducted, should that be considered necessary for a VA 
determination.  

The May 2003 letter was mailed after the receipt of the 
veteran's May 2003 claim for service connection for 
cholangiocarcinoma.  The veteran's claim was denied in the 
July 2003 rating decision and the veteran disagreed with the 
adverse determination concerning service connection.  In a 
July 2003 letter to the veteran, with enclosures, he was 
advised of what the rating decision decided, the evidence 
used and the reasons for the RO's decision, information about 
what to do if he disagreed with the rating decision, and who 
to contact if he had questions or needed assistance.  A 
September 2003 letter to the veteran explained his option of 
utilizing the Decision Review Officer process or following the 
traditional appeal process.  The appellant chose the DRO 
process and the DRO determined, as had the rating specialist 
in the July 2003 Rating Decision, that this condition did not 
happen in military service, nor was it aggravated or caused by 
service.  Moreover, the DRO explained that the available 
scientific and medical evidence does not support the 
conclusion that cholangiocarcinoma is associated with 
herbicide exposure and thus there is no presumptive basis to 
establish service connection.    

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  While the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date, there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim, 
as such, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Under these circumstances, the Board is satisfied that the 
notice requirements of the VCAA have been substantially met, 
and any deficiencies constitute no more than harmless error.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).  In 
the present case, the veteran's available service medical 
records and post-service VA treatment records have been 
obtained.  As noted above, the veteran was also asked to 
provide an authorization for VA to request medical records 
from his private physicians or, alternatively, to assist the 
VA in obtaining those records for treatment for his 
condition.  

The Board notes that in an August 2006 letter to the 
veteran's congressman, the veteran's spouse noted that the 
veteran was in receipt of Social Security disability income 
and long-term disability benefits from his former employer.  
While the SSA's determination that the veteran had a 
disability that rendered him unable to pursue gainful 
employment is pertinent, the findings of the Social Security 
Administration are not controlling.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  The veteran has not identified 
these records as being relevant to the proceedings, nor is 
there any suggestion that these records contain medical 
evidence linking cholangiocarcinoma to herbicide exposure 
during service.  As such, while these Federal records may be 
considered in VA's constructive possession, the Board finds 
that remanding the matter to obtain them would unduly delay 
resolution of the claim.  

Assistance shall also include providing a medical or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In the matter at hand, the veteran was afforded a VA 
gall bladder, liver, and pancreas examination in June 2003 at 
the Indianapolis VAMC.  

In short, the Board finds that the duties to notify and 
assist the veteran under the VCAA were satisfied, and the 
case is ready for appellate review.  

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a compensable 
disability, such as malignant tumors, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. §§  3.307, 3.309(a) (2008).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis.  See 
38 U.S.C.A. § 3.307(a)(6)(ii).

The Board acknowledges that the appellant has raised a claim 
of the veteran's Vietnam exposure to herbicide agents in 
connection with his cholangiocarcinoma (bile duct cancer).  
In support of his claim, the veteran has submitted a copy of 
a document that was filed as part of a class action law suit 
in the United States District Court, Eastern District of New 
York.  The document indicates that multiple diseases, 
including cholangiocarcinoma, are purportedly associated with 
exposure to herbicides.  The Board has reviewed the document, 
but unfortunately finds that it is not probative credible 
evidence in support of the veteran's claim.  The document is 
not accompanied by any medical evidence and does not offer 
any clinical evidence in support of the assertion of an 
etiological relationship between cholangiocarcinoma and 
herbicides.  

In the present case, the record does show that the veteran 
was present in the Republic of Vietnam while on active duty 
during the Vietnam era and therefore, exposure to herbicide 
agents is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Cholangiocarcinoma, however, is not 
among the diseases associated with exposure to certain 
herbicide agents listed at 38 C.F.R. § 3.309(e).  

Moreover, the Board relies on the VHA examiner's 
characterization of the veteran's cholangiocarcinoma as a 
"hepatobiliary cancer."  ("Hepatobiliary" refers to the 
liver and the bile or bilary ducts.  Brock v. Brown, 10 Vet. 
App. 155, 158 (1997)(citing Dorland's Illustrated Medical 
Dictionary at 754 (28th ed. 1994)).  Hepatobiliary cancers 
are among the diseases for which a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

Therefore, the presumptions found in 38 C.F.R. 
§§ 3.307(a)(6)(iii) and 3.309(e) do not apply.  For this 
reason, the preponderance of the evidence is against service 
connection on this presumptive basis.

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

In reviewing the veteran's service medical records from June 
1970 through December 1971, there are no complaints, 
diagnoses, or treatments related to cholangiocarcinoma or any 
other carcinogenic disease.

Post-service, the first evidence of cholangiocarcinoma was in 
October 2001, when an examination by the veteran's private 
physician revealed high liver enzymes.  

The claims file contains, in addition to the VA examination 
of June 2003, post 2001 private medical reports to include a 
hospital report from Howard Community Hospital Diagnostic 
Imaging, a report from the Community Oncology Center, a 
report from Northside Enterology, a report from Dr. D A. R., 
and a hospital report from Methodist Hospital of Indiana, 
Inc.  While all confirm the fact that the veteran suffers 
from cholangiocarcinoma, there is no indication in any of 
these reports of any linkage of this current condition to 
military service.  Indeed, between 1970 and 2001 the veteran 
had no medical history by his own statement of June 26, 2003, 
in VA Form 21-4138.  Evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connected claim.  
See generally Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).

In order to provide the veteran with every benefit of the 
doubt, however, the Board of Veterans Appeals requested an 
expert medical opinion concerning whether the veteran's 
cholangiocarcinoma, first diagnosed in 2001 as heightened 
liver enzyme and as cancer in March 2002, was causally 
related to his presumed exposure to herbicides during service 
in Vietnam, and, alternatively, whether the veteran's 
cholangiocarcinoma was otherwise causally related to active 
military service.  

In his expert medical opinion concerning the veteran, Dr. S. 
M., Lead Physician, Hematology/Oncology, Samuel S. Stratton 
VA Medical Center, Albany, NY, determined that it is unlikely 
that the veteran's cholangiocarcinoma was related to the 
exposure to the herbicide during his service in Vietnam in 
1970-71, or otherwise related to his Vietnam service.  Dr. S. 
M., in explaining his medical findings, noted that this form 
of cancer is usually highly lethal, and most often presents 
with locally advanced disease.  In making his findings, Dr. 
S. M. reviewed the medical records of the veteran and 
thoroughly reviewed the literature.  

When provided with a copy of the expert medical opinion and 
advised of his opportunity to comment, the veteran chose not 
to do so.  His PVA representative commented by letter dated 
November 5, 2007 that he believed "the opinion was 
inadequate due to a lack of rationale for the conclusions 
drawn."  The Board finds that the opinion is adequate and 
that the examiner substantially complied in responding to the 
Board's opinion request.  In this respect, the medical 
opinion, at page two, cited references in which the risk 
factors for cholangiocarcinoma were detailed, and oncology 
studies in which the relationship to Agent Orange was 
addressed.  

Accordingly, after considering all the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the claim.  The probative evidence does not suggest 
that any aspect of the veteran's military service or exposure 
to herbicides during that service had any discernible effect 
on the evolution or outcome of the veteran's development of 
cholangiocarcinoma.  

Moreover, given the almost 30-year time period between the 
veteran's December 1971 separation from military service and 
the first evidence of heightened liver enzymes in October 
2001, or diagnosis of cancer in March 2002, the Board finds 
no persuasive evidence of continuity of symptomatology since 
service.  38 C.F.R. § 3.303.

Finally, the Board observes that the appellant has argued in 
his NOD and Form 9 that his current condition is related to 
his military service.  While the Board is empathetic with the 
veteran in light of his current condition, the Board may not 
go beyond the factual evidence presented in this instance to 
provide a favorable determination.  In this case, the 
veteran, as a layperson who has no apparent training in the 
field of medicine, has not been shown to be competent to 
provide an opinion with regard to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the veteran's condition was 
causally connected or otherwise related to his military 
service.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for cholangiocarcinoma is denied.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


